DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email with Paul Churilla (Reg. #47,495) on 02/24/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 02/05/2021):

Listing of Claims:
1. (Currently Amended) A test method comprising:
acquiring a plurality of value sets, each value set including values of a physical quantity[[,]] or values of logic signals, the values being linked to activity of a circuit to be tested when the circuit executes an operation of an operation set of distinct cryptographic operations applied to a same data to be discovered;
for each operation of the operation set, and each of the possible values of a part of the data to be discovered, computing results of at least two distinct partial operations of the operation;
for each value set and each partial operation of the operation corresponding to the value set, selecting a subset of values in the value set;

computing, by the processing unit, for each partial operation result, cumulative occurrence number sets, each cumulative occurrence number set being obtained by adding together the occurrence number sets corresponding to the operations of the operation set, which, when applied to a same value or equivalent value of the possible values of the part of the data to be discovered, provide a partial operation result having a same transformed value resulting from application to the partial operation result of a second surjective function; 
combining together the cumulative occurrence number sets corresponding to each partial operation result to obtain combined cumulative occurrence number sets, the combination of the cumulative occurrence number sets being performed as a function of partial operations corresponding to the partial operation results; and
analyzing, by the processing unit, the combined cumulative occurrence number sets to determine the part of the data to be discovered, wherein if the data to be discovered has leaked into the value sets, it is found in the cumulative occurrence number sets corresponding to a value of the part of the data to be discovered.

13. (Currently Amended) A system for testing a circuit, the system comprising:
a measuring device configured to acquire a plurality of value sets, each value set including values of a physical quantity[[,]] or values of logic signals, the values being linked to activity of a circuit 
a processing unit configured to:
receive the plurality of value sets;
for each operation of the operation set, and each of the possible values of a part of the data to be discovered, compute results of at least two distinct partial operations of the operation;
for each value set and each partial operation of the operation corresponding to the value set, select a subset of values in the value set;
for each selected subset of values, generate an occurrence number set including respective counts of occurrences of each transformed value  in a set of transformed values resulting from application of a first surjective function to values of the selected subset of values, the occurrence number set corresponding to the value set and the partial operation of the selected subset of values;
compute, for each partial operation result, cumulative occurrence number sets, each cumulative occurrence number set being obtained by adding together the occurrence number sets corresponding to the operations of the operation set, which, when applied to a same value or equivalent value of the possible values of the part of the data to be discovered, provide a partial operation result having a same transformed value resulting from application to the partial operation result of a second surjective function;
combine together the cumulative occurrence number sets corresponding to each partial operation result to obtain combined cumulative occurrence number sets, the combination of the cumulative occurrence number sets being performed as a function of partial operations corresponding to the partial operation results; and


15.	(Currently Amended) A non-transitory computer readable medium carrying one or more sequences of instructions, which, when executed by one or more processors, cause the one or more processors to:
acquire a plurality of value sets, each value set including values of a physical quantity[[,]] or values of logic signals, the values being linked to the activity of a circuit to be tested when the circuit executes an operation of an operation set of distinct cryptographic operations applied to a same data to be discovered;
for each operation of the operation set, and each of the possible values of a part of the data to be discovered, compute results of at least two distinct partial operations of the operation;
for each value set and each partial operation of the operation corresponding to the value set, select a subset of values in the value set;
for each selected subset of values, generate an occurrence number set including respective counts of occurrences of each transformed value in a set of transformed values resulting from application of a first surjective function to values of the selected subset of values, the occurrence number set corresponding to the value set and the partial operation of the selected subset of values;
compute, by the processing unit for each partial operation result, cumulative occurrence number sets, each cumulative occurrence number set being obtained by adding together the occurrence number sets corresponding to the operations of the operation set, which, when applied to a same value or equivalent value of the possible values of the part of the data to be discovered, provide a partial 
combine together the cumulative occurrence number sets corresponding to each partial operation result to obtain combined cumulative occurrence number sets, the combination of the cumulative occurrence number sets being performed as a function of partial operations corresponding to the partial operation results; and
analyze by the processing unit the combined cumulative occurrence number sets to determine the part of the data to be discovered, wherein if the data to be discovered has leaked into the value sets, it is found in the cumulative occurrence number sets corresponding to the value of the part of the data to be discovered.

Allowable Subject Matter
Claim(s) 1, 3-15 and 17-26 is/are allowed.
Regarding claim 1, the prior art of record (FEIX et al., US-20110246119-A1 (hereinafter “FEIX ‘119”) in view of GUILLEY et al., US-20170270307-A1 (hereinafter “GUILLEY ‘307”)) does not disclose “for each selected subset of values, generating, by a processing unit, an occurrence number set including respective counts of occurrences of each transformed value in a set of transformed values” in the recited context. Rather, FEIX ‘119 discloses that the Wk,i,j of a same rank k is taken from each of the sub-curves Ci,j and the Wk,i,j represents the actual values of measured current consumption at a particular index k in a particular time window of the sub-curves Ci,j. To this, GUILLEY ‘307 adds that instead of one single function, an additional surjective function associated with the Hamming weight may be used for generating transformed values but it is silent on a way to identify the counts of occurrences of the transformed values. 

Dependent claims 3-12, 14 and 17-26 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491